Exhibit 99.1 (Text of graph posted to Ashland Inc.'s website concerning Ashland Specialty Ingredients sales) Monthly Sales ($ inmillions)* 2012 January February March 97.5 April May 78.9 June July August September October November December 12 Month Rolling Average ($inmillions)* 2012 January February March April May June July August September October 103.1 November 115.3 December *NOTE: All information presented subsequent to September 2011 includes activity related to ISP, which was acquired on August 23, 2011.
